People v Sloan (2015 NY Slip Op 07909)





People v Sloan


2015 NY Slip Op 07909


Decided on October 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 29, 2015

Gonzalez, P.J., Friedman, Gische, Kapnick, JJ.


16010 99/13

[*1] The People of the State of New York, Respondent,
vGarret Sloan, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Claudia B. Flores of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jessica Olive of counsel), for respondent.

Judgment, Supreme Court, New York County (Patricia Nunez, J.), rendered November 12, 2013, as amended December 19, 2013, convicting defendant, after a jury trial, of stalking in the first and second degrees, criminal contempt in the first degree (three counts), criminal contempt in the second degree and criminal mischief in the fourth degree, and sentencing him, as a second felony offender, to an aggregate term of seven years, unanimously affirmed.
Defendant's legal sufficiency claim is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits. We also find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations, and the mixed verdict does not warrant a different conclusion (see People v Rayam, 94 NY2d 557 [2000]). The physical injury element of first-degree stalking was established by evidence that, when viewed as a whole, supports the conclusion that the victim sustained substantial pain. Among other things, defendant repeatedly punched the victim, causing swelling on the side of her face and other injuries, and she was treated at a hospital (see e.g. People v Stapleton, 33 AD3d 464 [1st Dept 2006], lv denied 7 NY3d 904 [2006]). The jury could have reasonably inferred that there was "more than slight or trivial pain" (People v Chiddick, 8 NY3d 445, 447 [2007]; see also People v Guidice, 83 NY2d 630, 636 [1994]). The evidence also established the charges that involved display of a dangerous instrument.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 29, 2015
CLERK